Title: From James Madison to Mathew Carey, 12 May 1825
From: Madison, James
To: Carey, Mathew


        
          Dear Sir
          Montpellier May 12. 1825
        
        I have recd. your favor of the 22. Ult: with the several printed Sheets sent with it. It is very gratifying to observe the prospect of internal improvements expanding as it is under the emulating auspices of the several States, and the co-operating patriotism of enlightened Citizens. No Country more than ours admits of improvement by artificial roads & Canals; nor can it be doubted either that the cost of them in their fullest extent, is within the compass of the public resources, or that it will be incalculably overbalanced in the account of profit & loss; not to speak of the happy tendency of such works to strengthen the bond of our Union; or of the lustre reflected on our free Institutions by such specimens of the fruits they produce.
        Your Monitory remarks on the Cotton trade were very opportune, & could not fail to be useful.
        
        Should any examples worthy of a place in the “Annals of Benificence” come to my knowledge, or occur to my recollection, I shall feel a pleasure in complying with your request on that head. With esteem & friendly wishes
        
          James Madison
        
      